Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

DETAILED ACTION
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office Action.

Status of Claims
Claims 53-61, 63, 66-69, 71, 73, 77-86 and 88-90 are currently pending. Claims 53, 55, 84 and 88-90 have been amended by Applicants’ amendment filed 02-01-2021. Claim 87 has been canceled by Applicants’ amendment filed 02-01-2021. No claims have been added by Applicants’ amendment filed 02-01-2021. 

Applicant's election without traverse of Group I, claims 53-73 (claims 59, 62, 64, 65, 70 and 72, now canceled), directed to a method; and 
Species (A): species of prescreening the plurality of antibodies is prescreening by binding of antibodies from the antibody-generating cells (instant claim 56); 
Species (B): species of method further comprising immobilizing an antibody to a substrate (instant claim 64); 
Species (C): species wherein the mixture comprises a lysate, cell, protein, peptide or nucleic acid (instant claim 57);
Species (D): species wherein the plurality of native human antigens comprise at least 11,000 different antigens (instant claim 62);
Species (E): species of substrate is a planar substrate (instant claim 65);
Species (F): species of immobilizing is irreversible (instant claim 70); and
Species (G): wherein the antibody characteristic is wherein the antibody has a binding affinity of 10-7 or less for a human protein (instant claim 72), in the reply filed on January 12, 2018 was previously acknowledged.  

Claims 77-80 were previously withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a non-elected invention, there being no allowable generic or linking claim.

Claims 54-61, 63, 66-69, 71 and 73 (claim 59, now canceled) were previously withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a non-elected species, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on January 12, 2018.
The restriction requirement was deemed proper and was previously made FINAL.

A complete reply to the final rejection must include cancellation of nonelected claims or other appropriate action (37 CFR 1.144) See MPEP § 821.01. 

Therefore, claims 53, 81-86 and 88-90 are under consideration to which the following grounds of rejection are applicable. 

Priority
The present application filed June 23, 2017 is a CON of US Patent Application 13/704,592 (now abandoned), which is a 35 USC 371 national stage filing of International Application No. PCT/US11/40789, filed on June 16, 2011, which claims priority to US Provisional Patent Application 61/355,329, filed on June 16, 2010.

Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 120 as follows:
The later-filed application must be an application for a patent for an invention, which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994).
The disclosure of the prior-filed applications including: the as-filed Specification of US Patent Application 15/632,261, filed June 23, 2017; the International Patent Application WO2011/59959, filed June 16, 2011; and US Provisional Patent Application 61/355,329, filed June 16, 2010, fail to provide adequate support or enablement in the manner provided by the first paragraph of 35 U.S.C. 112 for one or more claims of this application. The specific composition recited in independent claim 53 does not have support for; “an array comprising each of 17,263 unique full length correctly folded human proteins listed in Table 5”. Therefore, the priority date for the presently claimed invention is February 1, 2021, the filing date of the amended claims of US Patent Application 15/632,261. 
Applicants are invited to specifically indicate the location of the cited phrases pertinent to claims 53, 81-86 and 88-90 of the instant application.

Withdrawn Objections/Rejections
Applicants’ amendment and arguments filed February 1, 2021 are acknowledged and have been fully considered.  The Examiner has re-weighed all the evidence of record. Any rejection and/or objection not specifically addressed below are herein withdrawn. 

Claim Objection
(1)	The objection to claim 53 is withdrawn due to Applicant providing a clean copy of the claims, in the reply filed 02-02-2021. 

(2)	The objection to claim 84 is withdrawn due to Applicants’ amendment of the claim to spell out an abbreviation in the first encounter of the claims, in the reply filed 02-01-2021.

Objection to Markush Language
The objection to claim 84 is withdrawn due to Applicants’ amendment of the claim to properly state the intended Markush groups, in the reply filed 02-01-2021.

Maintained Objections/Rejections
Claim Interpretation: the Examiner has interpreted the term; “each of the 17,263 unique full length correctly folded human proteins” to refer to only those full-length human proteins as listed in Table 5 that are unique in any way, and that are correctly folded (e.g., one or more of the human proteins as listed in Table 5), wherein the term “correctly folded” refers to a full length human protein in any state such as, for example, native proteins; proteins that have a specific folding while immobilized on an array; a protein that has a folding that is present in a subject (e.g., in a cell, in a human, within a transgenic animal, etc.); a protein that has a folding consistent with a particular isolated form of the human protein (e.g., non-purified, immunoprecipitated, within a hybridoma, etc.), etc.

Claim Rejections - 35 USC § 112 – 2nd paragraph
The rejection of claims 53, 81-86 and 88-90 is maintained under 35 U.S.C. 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.
Claim 53, 89 and 90 are indefinite for the recitation of the term “the 17,263 unique full length correctly folded human proteins listed in Table 5” such as recited in claim 53, lines 2-3. There is insufficient antecedent basis for the term “the 17,263 unique full length correctly folded human proteins listed in Table 5” in the claim. The Examiner suggests that Applicant amend the claim to recite, for example, “an array of 17,263 unique full-length correctly folded human proteins, wherein the array comprises each of the 17,263 unique full length correctly folded human proteins as listed in Table 5”.
Claims 53, 89 and 90 are indefinite for the recitation of the term “the 17,263 unique full length correctly folded human proteins listed in Table 5” such as recited in claim 53, lines 2-3 because it is unclear which of the full-length human proteins listed in Table 5 are “correctly folded”. Moreover, it is unclear from the as-filed Specification that the proteins of Table 5 have any particular folding (See; paragraphs [0012]; [0016]; [0020]; [0081]; [0086]; and [00237], each reciting “human proteins” or “antigens”). Furthermore, it is unclear as to the meaning of the term “correctly folded”, and what the folding of each of the proteins is compared to in order to be considered “correctly folded”, and/or which 
Claims 81-84 and 86 are indefinite for the recitation of the terms “one of the 17,263 unique full length human proteins”, “the 17,263 unique full length human proteins”, and “at least one of the 17,263 unique full length human proteins” such as recited in claim 81, line 2. There is insufficient antecedent basis for the terms “one of the 17,263 unique full length human proteins”, “the 17,263 unique full length human proteins”, and “at least one of the 17,263 unique full length human proteins” in the claims.
Claims 85 and 88 are indefinite insofar as they ultimately depend from claim 53.

Claim Rejections - 35 USC § 103
The rejection of claims 53, 81-86 and 88-90 is maintained under 35 U.S.C. 103(a) as being unpatentable over Meegan et al. (US Patent Application Publication No. 20090305899, published December 10, 2009) in view of Schweitzer et al. (US Patent Application Publication No. 20060223131, published October 5, 2006) as evidenced by Bauer et al. (International Patent Application WO2008055795A1, published May 15, 2008); and Invitrogen (hereinafter referred to as Invitrogen 2006) (Invitrogen, 2006, 1-44); and Invitrogen (hereinafter referred to as Invitrogen 2009) (Invitrogen, 2009, 1-4).
	Regarding claim 53, 81, 82 (in part), 83 (in part), 84-86, 88 and 89; Meegan et al. teach compositions and methods for identifying molecules including antibodies (polyclonal or monoclonal) in samples such as whole blood, serum, cerebrospinal fluid, saliva, etc. that bind to molecules (i.e., lipids, carbohydrates and proteins etc.) associated with pathogenic agents including infectious agents, including methods that involve the use of arrays for identifying proteins that are capable of inducing immune responses in individuals (corresponding to selecting) (paragraphs [0008], lines 1-6; [0009]; and [0045], lines 23-25). Meegan et al. teach determining an immune status of an individual comprising; (a) obtaining a sample from an individual, (b) contacting the sample with a solid support, and (c) identifying the location on the solid support to which the antibodies bind (interpreted as contacting, claim 53) (paragraph [0019], lines 1-2 and 15-18). Meegan et al. teach that one ultimate form of a functional protein array consists of all of the proteins encoded by the genome of an organism, such as the thousands of purified human protein arrays developed by Invitrogen, wherein the arrays are a powerful tool for high-throughput and comprehensive measurements of protein-antibody interactions (interpreted as encompassing the 17,263 unique proteins listed in Table 5; measuring an antibody binding signal; an array; inherently encompassing a binding affinity of 10-7 or less; and inherently teaching a planar substrate, claims 53, 81, 87 and 88) (paragraph [0041], lines 1-3 and 16-22), wherein it is known that the ProtoArray collection is derived from the human Ultimate ORF, such that each Ultimate ORF Clone is full insert sequenced and guaranteed to match the corresponding GenBank amino acid sequence as evidenced by Invitrogen 2006 (pg. 11, first full paragraph). Meegan et al. teach that using ProtoArray products such as the ProtoArray Human Protein Microarray with over 5,000 human proteins spotted onto a nitrocellulose-coated glass slide, proteins of interest can be screened with thousands of other proteins in as little as 4 hours (paragraph [0137]), wherein it is known that the ProtoArray Human Protein Microarray by Invitrogen comprises the Ultimate ORF Clone Collection comprising more than 9,000 full-length disease-relevant human proteins as evidenced by Invitrogen 2009 (interpreted as a planar substrate comprising unique human proteins, claims 53, 87 and 88) (pg. 1, second full paragraph, lines 3-4; and pg. 2, col 1, first full paragraph). Meegan et al. teach that a large-scale conventional cloning and expression approach led to the purification of 350 candidate antigens including viral antigens and immunoglobulins obtained from commercial vendors, which were used to immunize mice, and the antigens that produced bactericidal antibodies were identified (corresponding to a plurality of monoclonal antibodies; antibody generating cells; immunizing a non-human animal with native human antigens; and mammal, claims 85) (paragraphs [0045], lines 10-14; and [0215, lines 1-2). Meegan et al. teach that any number of detection methods can be used in the practice of the invention including, wherein a human first antibody at a location on an array can be detected by a labeled second antibody with binding affinity for the first antibody, wherein proteins are attached to the solid support using affinity tags, including avidin/streptavidin (corresponding to immobilizing the antibody to a high-throughput protein purification process was utilized so that more than 5000 different proteins can be purified in a single day (interpreted as a substrate comprising 17,263 human proteins of claim 53, claim 53) (paragraph [0167], lines 1-3). Meegan et al. teach that recent technical advances have facilitated the construction of arrays of full-length, functional proteins representative of nearly complete proteomes (interpreted as a substrate comprising 17,263 human proteins, claim 53) (paragraph [0232], lines 14-17). Meegan et al. teach that a high-throughput protein purification process was optimized so that hundreds of different proteins can be purified in a single day, such that purified proteins were eluted under conditions designed to obtain native proteins (interpreted as correctly folded); and a microarray of a vaccinia virus proteome was developed and used to examine the human antibody response to vaccination (corresponding to correctly folded; binds a native form of the human protein; and at least one native human protein is selected, claims 53, 84 and 86) (paragraphs [0154], lines 1-3 and 11-13; and [0243], lines 8-10). Meegan et al. teach the analysis of data with appropriate data analysis software, such as ProtoArray Prospector, Invitrogen Corporation) (paragraph [0175], lines 31-33). Meegan et al. teach characterizing a host response to pathogens, as well as, to non-pathogens, such that an organism’s fingerprint can be identified, wherein a fingerprint can be the induction of production of antibodies with specificity for particular proteins and/or regions of particular proteins, and can be used to identify biomarkers, identify individuals with current exposure (i.e., infected individuals), or to identifying individuals with past exposure to one or more organisms of interest (i.e., pathogens) (corresponding to encompassing a binding affinity of 10-7 or less; and antibody immobilized to a substrate, claim 84 and 89) (paragraph [0027]), wherein an antibody is considered to be specifically binding an antigen of interest when the dissociation constant (KD) is preferably at most 10-6M, and most preferably at most 10-9M as evidenced by Bauer et al. (paragraph [0057], lines 1-2 and 19-22). Meegan et al. teach that the protein microarray can be used as a diagnostic platform to characterize immunogenic protein determinants and protein interactions, profile antibody specificity and to measure immune response to pathogens, such as Monkey pox, Yersinia pestis, bacillus anthracis, Ebola, influenza virus A and B, and Dengue (paragraph [0127], lines 4-15). Meegan et al. teach that arrays were designed to accommodate 19,200 spots and samples were printed in 130 micron spots in 48 subarrays (interpreted as an array comprising one or more of the 17,263 unique full length correctly folded human proteins as listed in Table 5, claims 53, 81, 89 and 90) (paragraph [0143], lines 36-38). Meegan et al. teach Immune Response Profiling (IRP) wherein a subset of protein microarrays are blocked, treated with serum and incubated (paragraph [0144], lines 1-7 and 14-16). Meegan et al. teach that proteins were selected from those previously found to be either highly immunoreactive with specific antisera or completely unreactive with all sera tested (interpreted as native human protein is selected, claim 86) (paragraph [0222], lines 1-3). Meegan et al. teach that monoclonal antibodies to V antigen determinant describe as a capture-detector pair for immunoassay were purchased and microarray profiled, such that results showed each to bind a single unique reactive protein Val83 and y2274 (interpreted as contacting a monoclonal antibody with the unique full-length human protein; measuring a binding signal; and selecting a monoclonal antibody; claims 53 and 81; and claims 82 and 83, in part) (paragraph [0148]). Meegan et al. teach that forty-six protein microarrays were used in the IRP studies with normal animal and human sera, known high-titer human sera, clinical assay calibration reagents, and monoclonal antibodies (interpreted as encompassing each of the 17,263 full length correctly folded human proteins as listed in Table 5, claims 53, 81, 89 and 90) (paragraph [0214], lines 5-6 and 14-17). Meegan et al. teach that viral antigens and immunoglobulins obtained from commercial vendors including immunoglobulins derived from humans and common laboratory animals (interpreted as isolated from a mammal immunized with native human proteins, claim 85) (paragraph [0215], lines 1-5).
Meegan et al. do not specifically exemplify each of the 17,263 unique full length correctly folded human proteins (instant claim 53, in part); an affinity signal intensity that is greater than 6 standard deviations above a mean affinity signal intensity for the same antibody (instant claim 82, in part); a highest affinity signal that is at least 3 times greater than a second-highest signal intensity of the same antibody on the array (instant claim 83, in part); or consists of the 17,263 unique full length human proteins (instant claim 90).
Regarding claims 53 (in part), 82 (in part), 83 (in part) and 90; Schweitzer et al. teach a method for identifying a substrate of an enzyme, comprising contacting the enzyme with a positionally addressable array comprising at least 100 proteins immobilized on a funtionalized glass slide, and at least 2-fold greater than signals obtained using the protein in a negative control assay, and are (2) greater than 3 standard deviations over the median signal/background value for all negative control spots on the array, such that the ProtoArray Prospector Data Analysis identified proteins that were substrates for the customer’s kinase, and where Figure 4 shows a graphical analysis of 200 proteins on the array with the highest signals (corresponding to, and encompassing, greater than 6 standard deviations greater than the median signal value; highest affinity binding; and at least 3 times greater, claims 82 and 83) (paragraphs [0011]; [0289], lines 6-19; and Figure 4). Schweitzer et al. teach that the invention is directed to a positionally addressable array comprising at least 100 human proteins from the proteins encoded by the sequences whose accession numbers are listed in Tables 1, 3, 5, 6, 9, 11 or 13 immobilized on a substrate (paragraph [0038]). Schweitzer et al. teach that arrays comprise 10,000 or substantially all human proteins expressed from the human genome; and at least 17500 human proteins or all human proteins of the grouping of proteins listed in Table 10 (interpreted as comprising all 17,263 unique full length correctly folded human proteins, claims 53, 81-84, 86, 89 and 90) (paragraphs [0045]; [0055]; and [0060], lines 1-5). Schweitzer et al. teach that the present invention provides a positionally addressable array comprising at least 5%, 20% 60%, 90%, 95%, 96%, 97%, 98%, 99%, or all human proteins of a grouping of proteins listed in Table 10, wherein Table 10 lists the human proteins according to Gene Ontology (GO) categories that were expressed, isolated and microarrayed (interpreted as consisting of the 17263 proteins listed in Table 5, claims 53, 81-84, 86, 89 and 90) (paragraphs [0060], lines 1-5; and [0249], lines 14-20). Schweitzer et al. teach a method for detecting a binding protein comprising contacting a probe with a positionally addressable array comprising a plurality of proteins including 99% of human proteins expressed from the human genome (interpreted as contacting a monoclonal antibody with an array of proteins) (paragraphs [0067]; and [0071]). Schweitzer teach that proteins of the positionally addressable arrays of proteins of the invention include full-length proteins, wherein the proteins can be native or denatured, and purified prior to being attached to the solid support of the chip (interpreted as a substrate comprising purified full length proteins) (paragraph [0076], lines 1-3, 10-11 and 18-20). Schweitzer et al. teach that any protein-protein interactions can be employed, including co-immuno-precipitation (corresponding to an immunoprecipitating antibody) (paragraphs [0223], lines 1-2 and [0224], lines 1-2). Schweitzer et al. teach that high throughput screening programs are able to screen vast libraries for affinity for known targets (paragraph [0215], lines 6-8). Schweitzer et al. teach that an immobilized antibody, specific for the substrate protein to be immobilized, can be used to anchor the protein to the solid surface (paragraph [0222], lines 6-8). Schweitzer et al. teach that proteins of the positionally addressable arrays of proteins of the invention include full-length proteins, portions of full-length proteins, and peptides, wherein the proteins can be native or denatured (corresponding to native) (paragraph [0076], lines 1-3 and 10-11). Schweitzer et al. teach that alternatively, an immobilized antibody, preferably a monoclonal antibody, specific for the substrate protein to be immobilized can be used to anchor the protein to the solid surface (interpreted as contacting the monoclonal antibody with a substrate comprising the unique full length human proteins; and the monoclonal antibody is immobilized to the substrate) (paragraph [0220]). Schweitzer et al. teach that any method suitable for detecting protein-protein interactions can be employed (paragraph [0223], lines 1-2).
It is prima facie obvious to combine prior art elements according to known methods to yield predictable results; the court held that, "…a conclusion that a claim would have been obvious is that all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded nothing more than predictable results to one of ordinary skill in the art. KSR International Co. v. Teleflex Inc., 550 U.S. ___, ___, 82 USPQ2d 1385, 1395 (2007); Sakraida v. AG Pro, Inc., 425 U.S. 273, 282, 189 USPQ 449, 453 (1976); Anderson’s-Black Rock, Inc. v. Pavement Salvage Co., 396 U.S. 57, 62-63, 163 USPQ 673, 675 (1969); Great Atlantic & P. Tea Co. v. Supermarket Equipment Corp., 340 U.S. 147, 152, 87 USPQ 303, 306 (1950)”. Therefore, in view of the benefits of analyzing signals generated from the protein that array as exemplified by Schweitzer et al., it would have been prima facie obvious for one of ordinary skill in the art at the time invention was made use the method of identifying monoclonal antibodies that specifically bind proteins on a whole-proteome protein array as disclosed by Meegan et al. along with the ProtoArray Prospector Data Analysis program to identify protein signals on the array that are at least 2-fold greater than signals obtained using the protein Yersinia pestis, bacillus anthracis, Ebola, influenza virus A and B, and Dengue.
Thus, in view of the foregoing, the claimed invention, as a whole, would have been obvious to one of ordinary skill in the art at the time the invention was made. Therefore, the claims are properly rejected under 35 USC §103(a) as obvious over the art.

Response to Arguments
Applicant’s arguments filed February 1, 2021 have been fully considered but they are not persuasive.  Applicants essentially assert that: (a) Applicant thanks the Examiner for acknowledging that Meegan et al. do not specifically exemplify 17,263 unique human proteins. In addition, Meegan et al. and Schweitzer et al. do not disclose “each of the 17,263 unique full length correctly folded human proteins listed in Table 5” as recited in part in amended claim 53 (Applicant Remarks, pg. 14, third full paragraph; and pg. 15, first full paragraph); (b) the Office has not demonstrated that either Invitrogen or any other reference available prior to the earliest filing date of the application had demonstrated arrays comprising each of the 17,263 unique proteins listed in Table 5 (Applicant Remarks, pg. 14, fourth full paragraph); (c) Invitrogen fails to show that each of the proteins are correctly folded (Applicant Remarks, pg. 15, first partial paragraph); and (d) the method of instant claim 53 solved a long-felt need and failure of others that had existed prior to the priority date of the present application by the ability to conduct an assay to screen a monoclonal antibody with an array comprising each of the 17,263 unique full length correctly folded human proteins listed in Table 5 (Applicant Remarks, pg. 15, third through sixth full paragraphs).
Regarding (a)-(c), as an initial matter, the instant as-filed Specification indicates that a protein microarray comprising 17,263 unique full length human proteins only comprises over 70% of the annotated human proteome (See; paragraph [0230]). It is noted that although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims. See In re Van Geuns, 988 F.2d 1181, 26USPQ2d 1057 (Fed. Cir. 1993). As noted supra, instant claim 53 recites the term “each of the 17,263 unique full length correctly folded human proteins”, wherein the term is indefinite. The Examiner has interpreted the term to refer to only those full-length human proteins as listed in Table 5 that are unique in any way, and that are correctly folded (e.g., one or more of the human proteins as listed in Table 5), wherein the term “correctly folded” refers to a full length human protein in any state such as, for example, native proteins; proteins that have a specific folding while immobilized on an array; a protein that has a folding that is present in a subject (e.g., in a cell, in a human, within a transgenic animal, etc.); a protein that has a folding consistent with a particular isolated form of the human protein (e.g., non-purified, immunoprecipitated, within a hybridoma, etc.), etc. Moreover, as noted in MPEP 2112.01(I), where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). "When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not” (underline added). In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). Regarding Applicant’s assertion that Meegan et al. and Schweitzer et al. do not disclose “each of the 17,263 unique full length correctly folded human proteins listed in Table 5” as recited in part in amended claim 53, the Examiner disagrees. Again, the instant as-filed Specification indicates that the 17,263 unique full-length human proteins of Table 5 represent over 70% of the annotated human proteome. Meegan et al. teach the production of purified proteins that were eluted under conditions designed to obtain native proteins such as proteins encoded by the genome of an organism including humans (interpreted as correctly folded, and encompassing each of the 17,263 full-length human proteins), such that the array is a “whole proteome” equivalent of the whole genome arrays (interpreted as each of the unique full length correctly folded human proteins as listed in Table 5); and that arrays were designed to accommodate 19,200 spots and samples were printed in 130-micron spots in 48 subarrays (interpreted as an array comprising each of the 17,263 unique full length correctly folded human proteins as listed in Table 5); while Schweitzer et al. teach contacting a probe with a positionally addressable array comprising at least 100 proteins such as native proteins (interpreted as correctly folded); an addressable array of proteins containing over 5000 human proteins (interpreted as encompassing each of the 17,263 full-length human proteins); and that human proteins are immobilized on a funtionalized glass slide including at least 17500 human proteins or all human proteins of the grouping of proteins listed in Table 10 (interpreted as comprising each of the 17,263 unique full length correctly folded human proteins as listed in Table 5), wherein Table 10 lists the human proteins according to Gene Ontology (GO) categories that were expressed, isolated and microarrayed. Thus, based on the Examiner’s interpretation of the claim language, the combined references of Meegan et al. and Schweitzer et al. teach all of the limitations of the claims. Moreover, the array comprising each of the 17,263 unique full length correctly folded human proteins as recited in instant claim 53 is prima facie obvious in view of the prior art references. As provided by MPEP 2112.01(I), the Examiner invites Applicant to clarify the meaning of the term “correctly folded”, and to indicate how the cited references do not encompass the array as recited in instant claim 53, and/or how the claims as recited are not obvious in view of the cited prior art.
Regarding (d), regarding Applicant’s assertion that the method of instant claim 53 solved a long-felt need and failure of others that had existed prior to the priority date of the present application by the ability to conduct an assay to screen a monoclonal antibody with “an array comprising each of the 17,263 unique full length correctly folded human proteins listed in Table 5”, the Examiner disagrees. Please see the discussion supra regarding the Examiner’s interpretation of the claim language, the MPEP, the teachings of the prior art references, and the Examiner’s response to Applicant’s arguments. As noted in MPEP 716.04(I) and (II), “[E]stablishing long-felt need requires objective evidence that an art recognized problem existed in the art for a long period of time without solution. The relevance of long-felt need and the failure of others to the issue of obviousness depends on several factors. First, the need must have been a persistent one that was recognized by those of ordinary skill in the art” (underline added). In re Gershon, 372 F.2d 535, 539, 152 USPQ 602, 605 (CCPA 1967). Additionally, “the long-felt need must not have been satisfied by another before the invention by applicant” (underline added). Newell Companies v. Kenney Mfg. Co., 864 F.2d 757, 768, 9 USPQ2d 1417, 1426 (Fed. Cir. 1988) (Although at one time there was a long-felt need for a "do-it-yourself" window shade material which was adjustable without the use of tools, a prior art product fulfilled the need by using a scored plastic material which could be torn. "[O]nce another supplied the key element, there was no long-felt need or, indeed, a problem to be solved"). Applicant points to US4591570 to indicate that the need was persistent one from the earliest literature regarding microarrays, and that the need was recognized by those of ordinary skill in the art. However, the Examiner notes that US4591570 does not mention arrays comprising human proteins, let alone arrays of “unique full-length correctly folded human proteins” and/or the need to produce arrays comprising “each of the 17,263 unique full length correctly folded human proteins listed in Table 5”. Thus, there is no “long felt need” expressed in the Chang patent. Applicant asserts that Meegan et al. teach that “it is difficult to assess correct folding of microarrayed proteins” at paragraph [0258], the Examiner contends that Applicant mischaracterizes this portion of the prior art reference. Contrary to Applicant’s suggestion, the portion of Meegan et al. pointed to by Applicant discusses previous reports and experiments including a report of a protein array by Davies et al. (2005), and additional vaccinia proteins reported and used on arrays in a study by Galmiche et al. (1999), where Meegan et al. teach that: 
“although it was difficult to assess correct folding, catalytic function of several of these proteins was retained by several enzymatic vaccinia proteins on the arrays used in this study” (e.g., referring to the recent study of Davies et al.).
There is clearly no indication in the combined references of Meegan et al. and Schweitzer et al. that the unique full-length human proteins produced and used therein are not “correctly folded”. Moreover, arrays of unique full-length human proteins, and/or their method of production were clearly known in the art before the invention by Applicant. For example, the instant as-filed Specification recites that a Gateway ORF collection of ~16,000 unique ORFs (Invitrogen, CA) was obtained along with an additional 1,000 full-length human ORFs were subcloned (See; paragraph [00184], lines 1-2); the construction of a microarray of 16,368 unique full-length human proteins had been produced as evidenced by Jeong et al. (pg. 3, col 2, third full paragraph, lines 1-3); and commercially available arrays of unique full-length human proteins were known in the art including the ProtoArray Human Protein Microarray comprising more than 9,000 disease-relevant human proteins as evidenced by Invitrogen 2009 (pg. 1, first full paragraph; of record); Perkel (pg. 3, first full paragraph). Thus, the Examiner asserts that the combined references of Meegan et al. and Schweitzer et al. clearly indicate that arrays comprising “unique full-length correctly folded human proteins”, and/or the methods to produce the arrays comprising each of the unique 17,263 full-length correctly folded human proteins were in existence and/or were obvious at the time that the claimed invention was made, including arrays that were contacted with monoclonal antibodies. As indicated by the cited references, the ability to produce arrays of native full-length human proteins as recited in instant claim 53 was a problem that was already solved. In fact, the instant published Specification clearly supports this in Example 2 (See; paragraph [0187]), which recites: 
“over 90% of expressed proteins were purified at sufficient levels for array construction” by Ho et al. in 2006 (See; Example 2, paragraph [0187]). 
Moreover, Meegan et al. teach the ProtoArray Human Protein Microarray with over 5000 human proteins; and the production of purified proteins that were eluted under conditions designed to obtain native proteins such as proteins encoded by the genome of an organism including humans; while Schweitzer et al. teach addressable arrays of over 5000 human proteins; that proteins were probed against a human protein microarray containing approximately 3300 human proteins that were expressed, isolated, and spotted on nitrocellulose slides; and that human proteins are immobilized on a funtionalized glass slide including at least 17500 human proteins or all human proteins of the grouping of proteins listed in Table 10. Thus, Applicant has not provided evidence of a long-felt need going back to 1986, and the evidence strongly indicates that any long-felt need that may have existed was already satisfied by another before the invention by applicant.


New Objections/Rejections
Claim Rejections - 35 USC § 112(a) – New Matter
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):


The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 53, 81-86 and 88-90 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention. This is a new matter rejection. This is a new rejection necessitated by amendment of the claims in the response filed 02-01-2021.
MPEP § 2163.II.A.3.(b) states, “when filing an amendment an applicant should show support in the original disclosure for new or amended claims” and “[i]f the originally filed disclosure does not provide support for each claim limitation, or if an element which applicant describes as essential or critical is not claimed, a new or amended claim must be rejected under 35 U.S.C. 112, para. 1, as lacking adequate written description”. According to MPEP § 2163.I.B, “While there is no in haec verba requirement, newly added claim limitations must be supported in the specification through express, implicit, or inherent disclosure” and “The fundamental factual inquiry is whether the specification conveys with reasonable clarity to those skilled in the art that, as of the filing date sought, applicant was in possession of the invention as now claimed. See, e.g., Vas-Cath, Inc., 935 F.2d at 1563-64, 19 USPQ2d at 1117”.
The claim contains subject matter that was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art (hereafter the Artisan), that the inventor(s), at the time the application was filed, had possession of the claimed invention. 37 CFR §1.118 (a) states that "No amendment shall introduce new matter into the disclosure of an application after the filing date of the application". Claim 53 recites (in part), “an array comprising each of 17,263 unique full length correctly  as recited in instant claim 53. The instant as-filed Specification, filed September 20, 2017 recites, “[D]esign and fabrication of a 5000 human antigen microarray”; and “[A] pilot experiment was performed to test the ability to rapidly purify correctly folded recombinant proteins for microarray productions” (See; as-filed Specification, Example 2, paragraph [00186]. Applicant points to paragraphs [0006] and [0039] of WO201159959 as support for the amended claims; however, no support was found for an array of each of the 17,263 unique full-length human proteins that are “correctly folded”. No such corresponding teaching of “an array comprising each of the 17,263 unique full length correctly folded human proteins as listed in Table 5” is taught by the instant as-filed Specification.
A claim by claim analysis and for independent claim 53, and a method step by method step analysis regarding where support can be found in the originally filed specification is respectfully suggested. See MPEP § 2163 particularly § 2163.06.
Claims 53, 81-86 and 88-90 will remain rejected until Applicant cancels all new matter.


The Examiner suggests that Applicant amend instant claim 53 to focus the instant claims on a method of generating, validating, and/or using monoclonal antibodies as recited in the title of the as-filed Specification.

Conclusion
Claims 53, 81-86 and 88-90 remain rejected.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Amy M Bunker whose telephone number is (313) 446-4833.  The examiner can normally be reached on Monday-Friday (6am-2:30pm).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Heather Calamita, can be reached on (571) 272-2876. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/AMY M BUNKER/
Primary Examiner, Art Unit 1639